UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2045



LEWANDA PARTHENIA EPES,

                                              Plaintiff - Appellant,

          versus


GREEN TREE FINANCIAL SERVICING CORPORATION;
KIRK D. MCQUIDDY, Law Office; SPECIALIZED,
INCORPORATED   OF   VIRGINIA; HAWTHORNE   &
HAWTHORNE, Attorneys,

                                           Defendants - Appellees.

-----------------------------------

CINDY PEARSON,

                                                              Movant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:04-cv-00455-REP)


Submitted:   April 9, 2007                    Decided:   May 21, 2007


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewanda Parthenia Epes, Appellant Pro Se. Brian R. M. Adams, Bryan
G. Scott, SPOTTS FAIN, PC, Richmond, Virginia; Mark Charles
Nanavati, SINNOTT, NUCKOLS & LOGAN, PC, Midlothian, Virginia;
Lawrence Alexis Dunn, MORRIS & MORRIS, Richmond, Virginia; Raymond
Paul Childress, Jr., Michele Adams Mulligan, Kristie Gay Haynes,
MCSWEENEY, CRUMP, CHILDRESS & GOULD, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Lewanda Parthenia Epes appeals the district court’s order

dismissing her civil action.   We have reviewed the record and find

no reversible error.    Accordingly, we deny Appellee Green Tree

Financial Servicing Corporation’s motion for sanctions and affirm

substantially on the reasoning of the district court.*   See Epes v.

Green Tree Fin. Servicing Corp., No. 3:04-cv-00455-REP (E.D. Va.

Dec. 14, 2004; May 12, 2006; Aug. 24, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




     *
      Although the district court was not deprived of subject
matter jurisdiction by the state court’s entry of judgment in
Epes’s parallel state action, see Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 284, 292 (2005), the district court
properly dismissed this action with prejudice because it was
precluded by the doctrines of res judicata and collateral estoppel.

                               - 3 -